MEMORANDUM **
Samuel Johnson appeals the district court’s grant of summary judgment dismissing his claim that the defendants violated his due process rights by deducting 15% of his prison wages for the Crime Victims Compensation and Assistance Program without crediting those payments to his court-ordered restitution obligations. The facts are known to the parties and need not be repeated here.
Johnson is unable to establish that he had a constitutionally protected property interest in his prison wages while he was employed in a non-federally certified program. A state may create a constitutionally protected liberty or property interest “if it places substantive limitations on the exercise of official discretion.” Smith v. Noonan, 992 F.2d 987, 989 (9th Cir.1993). Montana Code section 53-30-132 does not provide substantive limitations on the Department of Corrections’ exercise of discretion when it comes to wages paid to inmates who are not employed in a federally certified program. We also find that there is no support for a traditional “old property” right in the amount of wages earned while at prison. See Schneider v. California Dep’t of Corrs., 151 F.3d 1194, 1200-01 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.